Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Terminal Disclaimer filed on 12/28/2020 is approved.
3.	Claims 2-15 pending.

Claim Rejections - 35 USC  102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claim 2-15 are rejected under 35 U.S.C. 102(e) as being anticipated by Kono, U.S. Patent Application No.  2012/0320652.

	With regard to claim 3, 8 and 12, Kono discloses the memory device further comprising: a third memory unit (fig. 2, MU3) including a fifth memory cell (fig. 2, first memory transistor MTr1 of MU3) to and memory transistor a sixth memory cell (fig. 2, MTr2 of MU3) stacked in the first direction (fig. 2, column direction), the third memory unit (fig. 2, MU3) being provided separately from the first memory unit in the third direction ((fig. 2, MU3 and MU1 are provided separately from each other and one column over and one row under from second memory unit MU2); a fourth memory unit (fig. 2, MU4) including a seventh memory cell and (fig. 2, first memory connected to WL1 of MU4) an eighth memory cell (fig. 2, second memory transistor connected to WL of MU4) stacked in the first direction (fig. 2, stacked in column direction), the fourth memory unit (fig. 2, MU4) being provided separately from the third memory unit in the second direction (fig. 2, MU4 is provided separately from MU3 and one column over and one row under the MU3); a third bit line (fig. 2, BLn-1) extending in the second direction (fig. 2, row direction), the third bit line (fig. 2, BLn-1) being provided above the third memory unit (fig. 2, MU3) and the fourth memory unit (fig. 2, MU4) and adjacent to the second bit line (fig. 2, BL2) in the third direction (fig.2, one column over and one row 
With regard to claim 4, 9, 13 and14, Kono discloses the first conductive layer comprising a gate of the fifth memory cell (fig. 2, the first conductive layer WL1 comprising a gate of first memory cell of MU3), and a gate of the seventh memory cell (fig. 2, the gate of the first memory cell Mtr1 of MU4).
With regard to claim 5, Kono discloses memory device further comprising a second conductive layer comprising a gate of the fifth memory cell (fig. 2, gate of first memory cell MTr1 of MU3), and a gate of the seventh memory cell (fig. 2, gate of a first memory cell MTr1 of MU4).
With regard to claim 6, 10 and 15, Kono memory device further comprising a third conductive layer extending in the third direction (fig. 2, third conductive layer WL1 is in the direction of one column over and one row under); and a fourth conductive layer (fig. 2, WL2 conductive layer in the direction of one column over and one row under), the first memory unit (fig. 2, MU1) further comprising a first transistor (fig. 2, first transistor connected to WL1 in first memory unit MU1), the second memory unit (fig. 2, MU2) further comprising a second transistor (fig. 2, the transistor connected to WL3 in second memory unit MU2), the third memory unit (fig. 2, MU3) further comprising a third 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Maejima (20090268524), Shibata et al (20190122734) and Shino et al (20180068739) disclose a three dimensional stacked memory device having plurality of memory units, each memory unit contained plurality of memory transistors stacked vertically direction forming a memory string connected commonly to plurality of bit lines.  The memory structure do not teach the structure of memory units arranged in column direction are that are connected alternately to two bit lines disposed along these memory units.   
6.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825